[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as State
v. Mathis, Slip Opinion No. 2020-Ohio-709.]




                                           NOTICE
      This slip opinion is subject to formal revision before it is published in an
      advance sheet of the Ohio Official Reports. Readers are requested to
      promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
      South Front Street, Columbus, Ohio 43215, of any typographical or other
      formal errors in the opinion, in order that corrections may be made before
      the opinion is published.



                           SLIP OPINION NO. 2020-OHIO-709
             THE STATE OF OHIO, APPELLEE, v. MATHIS, APPELLANT.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
       may be cited as State v. Mathis, Slip Opinion No. 2020-Ohio-709.]
Court of appeals’ judgment reversed on the authority of State v. Davis and cause
        remanded.
    (No. 2018-1634―Submitted February 26, 2020―Decided March 3, 2020.)
             APPEAL from the Court of Appeals for Muskingum County,
                          No. CT2018-0011, 2018-Ohio-4090.
                                    _________________
        {¶ 1} The judgment of the court of appeals is reversed on the authority of
State v. Davis, __ Ohio St.3d __, 2020-Ohio-309, __ N.E.3d __, and this cause is
remanded to the court of appeals for application of the ineffective-assistance-of-
counsel analysis set forth in State v. Bradley, 42 Ohio St. 3d 136, 141-142, 538
N.E.2d 373 (1989).
        O’CONNOR, C.J., and KENNEDY, FRENCH, FISCHER, DONNELLY, and
STEWART, JJ., concur.
                    SUPREME COURT OF OHIO




DEWINE, J., dissents and would affirm the judgment of the court of appeals.
                       _________________
Timothy Young, Ohio Public Defender, for appellant, Michael W. Mathis.
                       _________________




                                 2